Citation Nr: 0514983	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-12 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for phlebitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1951.  This case originally came before the Board of 
Veterans' Appeals (Board) from a May 1997 rating decision of 
the Department of Veterans Affairs (VA), regional office 
(RO).  That rating decision, in pertinent part, denied the 
veteran's claim for service connection for phlebitis, and 
determined that new and material evidence had not been 
received to reopen the veteran's claim for a psychiatric 
disorder.  

In October 2000, the Board remanded the case for additional 
development.  

In a February 2004 decision, the Board, in pertinent part, 
found that new and material evidence had been received to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, and remanded that claim for additional 
development.  The Board also remanded the issue of 
entitlement to service connection for phlebitis for 
additional development.  The Board's decision also 
incorrectly noted in the ORDER section that service 
connection for phlebitis was denied.  This apparently caused 
confusion at the RO with the result that the development 
ordered in the remand pertaining to that issue was not 
accomplished.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Board's previous remand requested that 
the RO undertake development of the issue of entitlement to 
service connection for phlebitis.  The RO was requested to 
provide the veteran with a VCAA letter on that issue.  
Unfortunately, the VCAA letter issued in May 2004 covered 
only the issue of entitlement to service connection for a 
psychiatric disorder.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).  Accordingly, the RO is again requested to 
provide the veteran with a VCAA letter on the issue of 
entitlement to service connection for phlebitis.

The previous remand also requested a VA psychiatric 
examination with a nexus opinion in order for the Board to 
properly evaluate the veteran's reopened claim for 
entitlement to service connection for a psychiatric disorder.  
A VA examination was conducted in May 2004; unfortunately, 
the examiner's opinion did not provide a sufficient basis for 
deciding the claim.  The examiner stated that the veteran 
currently had a diagnosis of dysthymic disorder; that is was 
"not at least as likely as not that the veteran currently 
has an acquired psychiatric disorder which was caused or 
worsened by his military service;" that he had previously 
been diagnosed with paranoid schizophrenia; that this 
diagnosis was no longer appropriate due to updates and 
refinements in the diagnostic criteria; and that "he would 
have had these difficulties whether he had been placed in any 
type of stressful situation and it was not caused or 
aggravated by the military service even though it was noticed 
during the military experience."  

The Board notes that during service the veteran was diagnosed 
with schizophrenic reaction, latent, chronic, moderate, 
manifested by hypochondriasis, anxiety, depression, 
inadaptability and poor socialization, unimproved; 
predisposition: severe; and primary mental deficiency.  

Stedman's Medical Dictionary (26th ed. 1995) defines "latent 
schizophrenia" as a preexisting susceptibility for 
developing overt schizophrenia under strong emotional stress.  
In January 1980, the veteran was diagnosed with paranoid 
schizophrenia.  The current diagnosis is dysthymic disorder.  

Accordingly, the case must be remanded for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for entitlement to service 
connection for phlebitis:

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to this claim.

2.  The RO should return the claims folder 
to the VA examiner who conducted the May 
25, 2004, psychiatric examination of the 
veteran.  The examiner should be requested 
to review her May 2004 examination report, 
and prepare an addendum clarifying her 
statements noted above.  

Specifically, the examiner is requested to 
offer an opinion as to whether there is a 
50 percent probability or greater that the 
currently diagnosed dysthymic disorder had 
its onset in service or is otherwise 
associated with active service, including 
the "latent schizophrenia" noted during 
service.  

The examiner should identify the 
information on which any opinion is based, 
and the examiner should offer a complete 
rationale for any opinion provided.  If 
this cannot be medically determined 
without resort to mere conjecture, this 
should be indicated by the examiner.

3.  Thereafter the RO should readjudicate 
the issues of entitlement to service 
connection for phlebitis and for an 
acquired psychiatric disorder.  If a 
benefit sought is not granted the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




